Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/28/2022.
Allowable Subject Matter
3. 	Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, 16, SCHAR (US Pat 9679710) teaches (Fig. 2-8; col. 5, L30-col. 7 L6, col. 9 L5-col. 10 L46, col. 13 L41-col. 14 L16, col. 1 L63-col. 2 L34) a control system (Fig. 2-8; 268, 270) for a voltage regulation device (200), the control system (control system ‘Fig. 2-8; 268, 270’ configured to determine a tap position ‘1st/series winding 205’ of the tap changing mechanism ‘210,250’ relative to a first winding ‘1st/series winding 205’) comprising: one or more electronic processors (Fig. 2-8; 270 see fig. 8); and a non-transitory machine-readable storage medium (Fig. 8) comprising instructions, that when executed, cause the one or more electronic processors (Fig. 8) to: determine an internal impedance (240 provides an impedance when taps are moved  and 270’s 282 determining impedance in 200; col. 13 L44-62, col. 5 L40-42) of the voltage regulation device (200) based on an initial tap position (tap of 1st winding 205 is selected by combined operation of ‘210, 250’ which is driven/controlled by control system ‘268,270’; col. 5, L30-col. 7 L6, col. 9 L5-col. 10 L46, col. 13 L41-col. 14 L16, col. 1 L63-col. 2 L34) of a tap changing mechanism relative to a first winding (Fig. 2-4; 1st/series winding 205) of the voltage regulator; determine a voltage of the internal impedance (240 provides an impedance when taps are moved  and 270’s 282 determining impedance in 200; col. 13 L44-62, col. 5 L40-42) based on a measured load current (i.e. of 265, 267; col. 5, L30-col. 7 L6, col. 9 L5-col. 10 L46, col. 13 L41-col. 14 L16, col. 1 L63-col. 2 L34); receive an indication of an input voltage (Fig. 2; terminal S 266) of the voltage regulator; receive an indication of an output voltage (Fig. 2; terminal L 267) of the voltage regulator; determine a voltage of the first winding (Fig. 2-4; series winding 205) based on the input voltage (Fig. 2; terminal S 266), the output voltage (Fig. 2; terminal L 267), and the voltage of the internal impedance (240 provides an impedance when taps are moved and 270’s 282 determining impedance in 200; col. 13 L44-62, col. 5 L40-42); and determine a tap position (Fig. 2-4; 1st/series winding 205) of the tap changing mechanism (Fig. 2-8; 210, 250) relative to the first winding based on the voltage of the first winding (Fig. 2-4; 1st/series winding 205), N (Fig. 2-4; 244 shunt winding understood to have turns, since it has winding in them), and a voltage of a second winding (Fig. 2-4; 244 shunt winding), wherein N is an integer value that represents a count of turns on the second winding (Fig. 3, see 240’S turns having to ‘=/>’ 1).
However, HOCHSTEIN (US Pat 7078148) teaches (Fig. 1; col. 3 L45-col. 6 L52) a control system for a voltage regulation device, the control system comprising: one or more electronic processors (38); and a non-transitory machine-readable storage medium comprising instructions, that when executed, cause the one or more electronic processors to: determine an internal impedance (50 determining the internal impedance, whereas 52 is used to clamp any unnecessary input voltage; Col. 6 l9-22) of the voltage regulation device based on an initial tap position (plurality of taps 16, 18, 20, 22 24; wherein initial tap position is anticipated when none of the switches ‘SW1-SW5’ are on) of a tap changing mechanism (Tap position is changed to increase or decrease voltage ration of input, after taking in feedback out, using ‘SW1-SW5’, which is driven by 38) relative to a first winding (i.e. primary winding) of the voltage regulator; determine a voltage of the internal impedance (50 determining the internal impedance, whereas 52 is used to clamp any unnecessary input voltage; Col. 6 l9-22) based on a measured load current (i.e. 44); receive an indication of an input voltage (AC LINE) of the voltage regulator; receive an indication of an output voltage (output to load LEDS) of the voltage regulator; determine a voltage of the first winding (Primary winding) based on the input voltage (AC line), the output voltage (42 sensing output voltage used in 38), and the voltage of the internal impedance (50 determining the internal impedance, whereas 52 is used to clamp any unnecessary input voltage; Col. 6 l9-22); and determine a tap position (tap position is changed using SW1-SW5) of the tap changing mechanism relative to the first winding based on the voltage of the first winding (Primary winding), N (turns 12, 14 for corresponding winding), and a voltage of a second winding (secondary winding), wherein N is an integer value that represents a count of turns on the second winding.
However, SCHAR & HOCHSTEIN individually and/or in combination fail to teach (as a whole), 
Determining a value of an internal impedance of the voltage regulation device based on “an initial tap position of a tap changing mechanism relative to a first winding of the voltage regulation device, wherein the value of the internal impedance of the voltage regulation device includes an impedance of the first winding that varies with a position of the tap changing mechanism relative to the first winding; determine a voltage drop across the internal impedance based on a measured load current and determined value of the internal impedance; determine an induced voltage of the first winding based on the input voltage, the output voltage, and the voltage drop across the internal impedance; and determine a tap position of the tap changing mechanism relative to the first winding based on the induced voltage of the first winding, N, and a voltage of a second winding, wherein N is an integer value that represents a count of turns on the second winding”, as claimed in claim 1; similarly
“the control system being configured to determine the tap position comprises the control system being configured to: determine a value of an internal impedance of the voltage regulation device based on an initial tap position; determine a voltage drop across the internal impedance based on a measured load current and the value of the internal impedance; determine a voltage of the first winding based on the input voltage, the output voltage, and the determined voltage drop across the internal impedance; and determine the tap position based on the voltage of the first winding, N, and a voltage of the second winding”, as claimed in claim 10; and lastly
“determining a tap position of a voltage regulation device, the method comprising: determining a value of an internal impedance of the voltage regulation device based on an initial tap position; determining a voltage drop across the internal impedance based on a measured load current and the value of the internal impedance; determining a voltage of the first winding based on the input voltage, the output voltage, and the voltage drop across the internal impedance; and determining the tap position based on the voltage of the first winding”, as claimed in claim 16.
 Claims ‘2-9, 21-22’, ‘11-15’ and ‘17-20’ are depending from claims 1, 10 and 16, respectively.
Regarding new independent claim 23, a search of prior art(s) failed to teach, “determine an internal impedance of the voltage regulation device based on an initial tap position of a tap changing mechanism relative to a first winding of the voltage regulation device; determine a voltage of the internal impedance based on a measured load current; determine a voltage of the first winding based on the input voltage, the output voltage, and the voltage drop across the internal impedance; determine a tap position of the tap changing mechanism relative to the first winding based on the voltage of the first winding, N, and a voltage of a second winding, wherein N is an integer value that represents a count of turns on the second winding; compare the determined tap position to the initial tap position, and determine whether to reassess the initial tap position based on the comparison, and wherein to reassess the initial tap position, the instructions further comprise instructions that, when executed, cause the one or more electronic processors to: determine a second internal impedance of the voltage regulation device based on a second initial tap position; determine a voltage of the second internal impedance based on a measured load current; determine a second voltage of the first winding based on the input voltage, the output voltage, and the voltage of the second the internal impedance; and determine a second tap position of the tap changing mechanism based on the second voltage of the first winding, N, and the voltage of the second winding.
Regarding new independent claim 24, a search or prior art(s) failed to teach, “a control system configured to determine a tap position of the tap changing mechanism, the tap position being a value that indicates which of the T taps is connected to the movable electrical contact, wherein the control system being configured to determine the tap position comprises the control system being configured to: determine a value of an internal impedance of the voltage regulation device based on an initial tap position; determine a voltage drop across the internal impedance based on a measured load current; determine a voltage of the first winding based on the input voltage, the output voltage, and the determined voltage drop across the internal impedance; and determine the tap position based on the voltage of the first winding, N, and a voltage of the second winding, wherein the voltage regulation device further comprises: a load potential transformer and a source potential transformer, wherein the load potential transformer is configured to measure the output voltage, and the source potential transformer is configured to measure the input voltage, and wherein the control system is configured to determine the voltage of the first winding based on the input voltage measured by the source potential transformer, the output voltage measured by the load potential transformer, and the voltage of the internal impedance”.
Regarding new independent claim 25, a search of prior art(s) failed to teach, “method of determining a tap position of a voltage regulation device, the method comprising: determining an internal impedance of the voltage regulation device based on an initial tap position; determining a voltage drop across the internal impedance based on a measured load current; determining a voltage of the first winding based on the input voltage, the output voltage, and the voltage drop across the internal impedance; determining the tap position based on the voltage of the first winding; comparing the determined tap position to the initial tap position; determining if the initial tap position is valid based on the comparison; and if the initial tap position is invalid: changing the initial tap position to a second tap position; and determining a new tap position based on the second tap position; and if the second tap position is invalid: changing the second tap position at least once; determining a new tap position for each changed tap position; and determining if each new determined tap position is valid; and if no valid tap position is found, providing a perceivable indication related to no valid tap position being found to a remote station or to a separate electrical apparatus”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        8/5/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839